Citation Nr: 1543734	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  05-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected status post muscle laceration of the left calf and bilateral pes planus with plantar fasciitis.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected status post muscle laceration of the left calf and bilateral pes planus with plantar fasciitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left calf stab wound scar, status post muscle laceration of the left calf, and bilateral pes planus with plantar fasciitis.  

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Saint Joseph Mount Sterling Hospital on February 27, 2013, will be addressed in a separate decision.)  



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claims for service connection for a left knee disability and a lumbar spine disability.  The claims file was subsequently transferred to the RO in Louisville, Kentucky.  

In September 2007, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  In August 2015, the Veteran again testified before the undersigned at a video conference hearing.  A copy of the transcript has also been associated with the claims file.  

The Board remanded these claims in November 2007, August 2010, and July 2012.  In the July 2012 decision, the Board also granted an initial 30 percent rating for status post muscle laceration of the left calf, granted a 10 percent rating for a left calf stab wound scar, and denied an initial rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.  

The Board notes that the Veteran has indicated that he was unemployable due to his service-connected disabilities.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claims for increased rating that had been on appeal, and the Board has rephrased the issues to include a claim for a TDIU due to service-connected left calf stab wound scar, status post muscle laceration of the left calf, and bilateral pes planus with plantar fasciitis.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the claims.  

In July 2012, the Board remanded these claims, in part, because there were outstanding Workers Compensation records that were pertinent to the instant appeals.  The Board requested that a copy of any determination pertaining to any Workers Compensation claim and any other medical records associated with that determination be obtained.  However, there is no evidence in the record that VA ever attempted to secure the Veteran's Workers Compensation records or notify him that he had the ultimate responsibility of furnishing the records.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, on remand, an attempt to obtain the Veteran's Workers Compensation records should be made.  

Additionally, the Veteran underwent a VA examination in August 2009, in part, to determine whether his left knee disability was directly related to service.  After review of the claims file, the examiner opined that the Veteran's left knee disability was not caused by or a result of his military service.  She explained that there was no record of complaint or care of the left knee during service or within one year of military service.  However, the Board notes that service treatment records do refer to left leg/knee complaints.  A July 1980 treatment entry noted that the Veteran complained of pain in his left calf.  It was reported that he was having difficulty walking on his leg.  The assessment was possible muscle damage versus neurological damage.  Another July 1980 entry revealed that the Veteran was concerned that the muscle pain persisted in his muscles.  The assessment was myositis secondary to wound.  An October 1980 entry indicated that the Veteran complained of pain behind the left knee.  It was noted that he had pulled a muscle.  The service treatment records also show that the Veteran was treated for a stab wound in his left calf on numerous occasions.  Therefore, the claims file should be returned to the August 2009 examiner, if available, in order to obtain an opinion regarding whether the Veteran's left knee disability is due to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).     

Moreover, the Board notes that, although the Veteran was provided with VCAA notice of the requirements for a TDIU claim in January 2013, he has not been provided with VA Form 21-8940.  Therefore, he should be provided with the form on remand.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left knee disability and lumbar spine disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The AMC/RO should obtain records related to the Veteran's application for Workers Compensation benefits as identified in a November 2004 VA examination.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
4.  Return the examination report and claims file to the examiner who conducted the August 2009 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is related to service.  In rendering her opinion, the examiner must consider the July 1980 treatment for possible left calf muscle damage versus neurological damage, the July 1980 treatment for left calf myositis secondary to wound, the October 1980 treatment for left knee pain, and treatment for a stab wound in the left calf on numerous occasions.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  
  
5.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




